 1   HARVEY P. SACKETT (72488)
 2

 3
     1055 Lincoln Avenue
 4   San Jose, California 95125-6011
     Telephone: (408) 295-7755
 5   Facsimile: (408) 295-7444
 6   /as
 7   Attorney for Plaintiff
 8

 9                                 UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11

12                                                    )
     TEENA S. FERRERA,                                ) Case No. 2:18-cv-03081-JAM-CKD
13            Plaintiff,                              )
                                                      )
14   v.                                               )
                                                      )
15   ANDREW M. SAUL,                                  ) STIPULATION AND ORDER
16   Commissioner of Social Security,                 )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )
19
            Plaintiff and Defendant, through their respective attorneys, hereby stipulate that
20
     Plaintiff shall have a thirty (30) day extension of time until August 17, 2019, in which to e-file
21
     her Motion for Summary Judgment. Defendant shall file any opposition, including cross-motion,
22
     on or before September 14, 2019. This extension is necessitated due to Plaintiff’s counsel’s
23
     schedule of administrative hearing and district court briefs due (seventeen opening briefs and
24
     four reply briefs due). Plaintiff makes this request in good faith with no intention to unduly
25
     delay the proceedings. Defendant has no objection and has stipulated to the requested relief.
26
     ///
27
     ///
28


                                                       1
     STIPULATION AND ORDER
 1   Dated: July 17, 2019    /s/HARVEY P. SACKETT
 2                           HARVEY P. SACKETT
                             Attorney for Plaintiff
 3                           TEENA S. FERRERA

 4

 5   Dated: July 17, 2019    /s/MARCELO N. ILLARMO
                             MARCELO N. ILLARMO
 6                           Special Assistant U.S. Attorney
 7                           Social Security Administration
     IT IS ORDERED.
 8

 9
     Dated: July 18, 2019    /s/ John A. Mendez________
10                           JOHN A. MENDEZ
                             United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                2
     STIPULATION AND ORDER
